El Juez Asociado SeñoR De Jesús
emitió la opinión del tribunal.
La sentencia objeto.de este recurso fue dictada a instan-cias de la demandante apelante, a base de una resolución de la corte inferior declarando con lugar una moción eliminato-ria que por su alcance y consecuencias tiene el efecto de una excepción previa. En tales circunstancias, la cuestión a resolver se reduce a determinar si incurrió en error la corte sentenciadora al declarar con lugar la moción eliminatoria. A ese fin conviene conocer la demanda y especialmente las alegaciones que fueron objeto de la orden de eliminación. La demanda puede resumirse así: Desde el mes de agosto de 1925 basta noviembre de 1940 la demandante y su antece-sora en título, West India Oil Co., extrajeron y vendieron de un tanque de adeudo (bonded tank) aproximadamente' 70,000 *784galones de aceite combustible que exportaron de Puerto Ricd para ser utilizados por las embarcaciones en sns viajes poi[ alta mar, fuera del comercio de la Isla. Dudando la deman-| dante si la sección 62 de la Ley de Rentas Internas de Fuerte Rico-, que imponía nn tributo de 2 por ciento sobre el precie de las ventas ordinarias, era aplicable a las ventas de aceite combustible extraído de tanques- de adeudo para ser consu-| mido en la forma indicada, consultó en 1925 con el entonce» Tesorero de Puerto Rico, quien le manifestó que dicho im-[ puesto no era aplicable a tales ventas. Consistente con esi opinión del Tesorero, de la cual participaba también el Go-I bernador, no se impuso ni se cobró tributo alguno sobre dichas ventas en los diez años comprendidos entre 1925 y 1935.1 En esta última fecha el entonces Tesorero de Puerto Rico| expresó la posibilidad de que la sección 62 supra fuese apli-cable a dichas ventas y como medida de precaución ordenó! que se practicase una investigación de los libros de la de-| mandante a fin de determinar el número de galones extraí-dos de -su tanque de adeqdo y vendidos en las condiciones I antedichas desde que empezó a regir la Ley de Rentas In-ternas en 1925. En vista de la nueva actitud asumida por el Departamento de Hacienda, la demandante apelante en septiembre de 1935 recurrió a la corte inferior en solicitud de una sentencia declaratoria que despejase la incertidum-bre, recayendo dicha sentencia en octubre de 1936, declarando que la sección 62 no era aplicable a ventas de la naturaleza indicada. Apeló el Tesorero para ante este tribunal, dictán-dose sentencia en 10 de mayo de 1939 (54 D.P.R. 732) que revocó la de la corte de distrito y sostuvo la aplicabilidad de la sección 62. Apeló entonces la demandante para ante la Corte de Circuito de Apelaciones de los Estados Unidos para el Primer Circuito, siendo confirmada la de este tribunal por sentencia de 15 de diciembre de 1939 (108 F. (2d) 144). Por último recurrió la demandante para ante la Corte Suprema de Jos Estados Unidos, la que, con fecha 12 de no-*785liembre de 1940, confirmó a su vez la de la Corte de Circuito 311 U. S. 20, 85 L. ed. 16).
I Resuelto judicialmente y de manera definitiva que la section 62 era aplicable a ventas de la naturaleza indicada, el , ■Tesorero, a fines de 1940, ordenó otra investigación de los ■ libros de la demandante y posteriormente impuso tributo a '• lidias ventas y requirió de pago a la demandante. El 15 de narzo de 1941 el Tesorero, basándose en la sección 77 de la Ley de Rentas Internas, exigió a la demandante en concepto le penalidad el 10 por ciento de la cantidad representativa leí impuesto propiamente dicho, ascendiendo dicha penalidad a $15,467.29, y en adición exigió, por concepto de intereses, el pago de $105,971.12, o sea un total de $121,438.41, que era el importe de los intereses sobre las ventas efectuadas desde que empezó a regir la ley en 1925 hasta la fecha en que la . demandante pagó la contribución propiamente dicha. Sobre el pago de dicha contribución no existe controversia alguna. La hay, sin embargo, en cuanto a la referida suma de ■ $121,438.41, que la demandante pagó bajo protesta el 21 de ' abril de 1941, y para recobrar dicha suma, que alega le fué" ilegalmente cobrada, instituyó este pleito en la corte inferior.
La demanda fué debidamente jurada y de ella solicitó el demandado que se eliminasen los párrafos tercero, cuarto y • séptimo; y de los párrafos duodécimo y decimotercero, las porciones que más adelante se transcribirán, por ser unas, conclusiones de derecho, y otras, materia argumentativa e irrelevante. La materia de que se solicita eliminación dice" así: ''
“3. Que en 1925, la demandante, abrigando serias dudas y azu- ' zada por razonable incertidumbre con respecto a si la sección 62 de" la Ley de Rentas Internas de Puerto Rico, por la cual se cargan-tributos del 2 por ciento sobre el precio o valor (dado de contado o : a crédito) de las ventas diarias, era aplicable a ventas de la natura-leza alegada en el hecho segundo, procedió a descubrir o averiguar el alcance de dicha sección 62, mucho antes de que el tributo se - impusiere y de que la situación del cobro contributivo tuviese efecto.”
*786“4. Que en 1925, la demandante, previa consulta que llevara cabo con el Tesorero de Puerto Rico, recibió de éste la seguridad d que dicha sección 62 no era aplicable a las ventas de la naturalez: referida en la alegación segunda, porque el Gobernador y el Tesorer< de Puerto Rico habían llegado a la conclusión de que dicha secciói 62 de la Ley de Rentas Internas de Puerto Rico que impone una con tribución del 2 por ciento sobre el precio o valor de las ventas diarias bien de contado o bien a crédito, no era aplicable a las ventas d< aceite combustible a vapores para consumo en alta mar.”
“7. Que en 1935 la demandante, apremiada por la nueva actituc que el Tesorero asumía con respecto a la posible aplicación de h sección 62 tantas veces citada, a ventas de la naturaleza descrita pensando en el riesgo que podía correr de actuar solamente guiadc por sus propias conjeturas o de. incurrir por omisiones involuntarias en posibles predisposiciones, penalidades y recargos, decidió solicitai que asta Hon. Corte la señalara el camino legal a seguir antes de que un paso en falso ocasionara a la demandante daños y perjuicios. ’
“12. . . . basándose en la sección 77- de la Ley de Rentas Inter-nas de Puerto Rico que dice así: ‘Cuando una persona obligada por -esta Ley a pagar contribución sobre el montante de sus ventas mensuales no lo hiciera en la forma y tiempo establecidos en la misma, pagará, además de dicha contribución y como parte de ella, en concepto de- penalidad, un diez (10) por ciento de la cantidad .adeudada e intereses a razón del uno (1) por ciento mensual, com-•putables desde la fecha en que se vencieron los diez días de término concedidos por la sección 63 de esta Ley para el pago de la expre-sada contribución’ ...”
“13. . . . por las siguientes razones:
“(a) porque el hecho de haber recurrido la demandante al pro-cedimiento de decretos declaratorios establecidos casualmente para dar pauta o guía legal a una persona que se encuentra insegura en sus derechos y ■ en situación de peligro, es circunstancia que exami-nada propiamente destruye cualquier tendencia mental hacia la .determinación de un concepto do penalidad, es decir, a la incurrencia en dolo, negligencia o contravención de una obligación legal como la establecida por la sección 77 de la Ley de Rentas Internas;
r. “(5) porque el hecho de haber considerado el Tesorero d- 'o -Rico que la sección 62 de la Ley de Rentas Internas de Puerto Rico .-no era aplicable a ventas de la naturaleza mencionada, el no haber •impuesto contribución alguna sobre tales ventas desde 1925 a 1940, y el haber la demandante recurrido al procedimiento de decretos *787declaratorios para que una corte diera a ambas partes un camino a lieguir, son circunstancias que examinadas propiamente destruyen cualquier tendencia mental hacia la determinación de un concepto lie morosidad no recíproca, es decir, de imposición de intereses como compensación a daños sufridos por la tardanza exclusiva de un ¡deudor en el pago de una obligación legal similar a la establecida ¡por la sección 77 de la Ley de Rentas Internas;
‘‘(c) porque el hecho de haber existido dudas de parte de la demandante en cuanto a la aplicación de la sección 62 a las ventas referidas y el haber opinado el demandado que tales ventas no esta-ban sujetas a contribución por dicha ley, son circunstancias que examinadas propiamente destruyen cualquier tendencia mental hacia lia conclusión de que la época en que había de entregarse la cosa fué motivo determinante para establecer la obligación, es decir, de la existencia de mora por la mera razón de que la obligación legal establecida por la sección 77 de la Ley de Rentas Internas lo declara así expresamente;
“ {d) porque, dados los hechos ocurridos, según han sido alega-dos, los elementos accidentales que han concurrido en este caso par-ticularizando la obligación legal creada por la sección 77, la natura-leza'de la obligación, lo esencial de ésta y las circunstancias de la misma, resulta que ha habido un estado especial de pago contribu-tivo o simple retraso, pero no resulta que ha habido const it rtción en mora, es decir, comienzo de ella o declaración de que la mora empezara y con ello empezara también a surtir el retraso los efectos que de la mora son propios;
“ (e) porque el hecho de no haber pagado a tiempo la demandante la contribución del 2 por ciento sobre las ventas mencionadas no fué debido a falta de cumplimiento normal, como ha sido alegado, lo que elimina el carácter de agravación de la responsabilidad penal esta-blecida por la sección 77 de la Ley de Rentas Internas;
!! (/) porque en el hecho de no haber jjagado a tiempo la deman-dante la contribución del 2 por ciento sobre las ventas mencionadas no intervino la negligencia de la demandante como ha sido alegado, y en tales casos no cabe la exacción de la pena que impone la sección 77 de la Ley de Rentas Internas;
“ (g) pórque el hecho de no haber pagado a tiempo lá deman-dante la contribución del 2 por ciento sobre las ventas mencionadas no constituye la infracción que castiga la pena impuesta por la obligación legal, establecida por la sección 77 de la Ley de Rentas Internas y la imposición de tal pena como lo ha hecho el demandado *788llevando el rigorismo del derecho penal al derecho administrativo! es severo, impropio e injusto por constituir un plus peíüio irrazo-l nable y antisocial.” I
En la opinión que sirvió de base a la resolución dedal rando con lugar la moción eliminatoria, después de exponeil las alegaciones de que se solicitó eliminación, la corte infe-l rior en lo pertinente se expresó así: , I
“Basta una ligera lectura de las anteriores alegaciones, cuya! eliminación se solicita, para llegar a la conclusión de que el único! fundamento aducido en dichas alegaciones para solicitar el reintegro! de las cantidades pagadas bajo protesta como penalidad e intereses! es que el Tesorero no tenía derecho alguno a imponerlos porque lal demandante abrigaba serias dudas, de buena fe, sobre su obligación! de pagar los tributos impuestos sobre las ventas a que la demanda se refiere, hasta el extremo de acudir a los tribunales para que éstos resolviesen sobre la legalidad de un impuesto en que tanto un Go-bernador como un Tesorero de Puerto Rico habían llegado a la conclusión de que no cubría las transacciones relatadas en la de-manda. Y resolvemos ahora que_ tales alegaciones no constituyen excusa legal alguna para haber dejado de pagar las contribuciones a su debido tiempo. No es posible que los contribuyentes -puedan demorar el pago, de sus tributos al fisco bajo la alegación de que en su creencia, más o menos honesta, no estaban en la obliga-ción legal de satisfacerlos. De sostenerse tal teoría podría darse el caso que no funcionara la maquinaria gubernamental porque las rentas no ingresaban a su oportunidad. Es por eso que la ley, sabia, ha marcado un procedimiento sencillo que salvaguar-diando los derechos del erario, permite al mismo tiempo que (el contribuyente pueda recurrir a los tribunales y allí discutir sus derechos. Pagando las contribuciones bajo protesta y solicitando más tarde su reintegro, puede el contribuyente, si triunfa su conten-ción, obtener la devolución de su dinero con sus intereses, más las costas incurridas, incluyéndose también a discreción del tribunal una cantidad para honorarios de abogado. lia demandante, que pudo hacerlo, no siguió este procedimiento. Prefirió retener inde-bidamente un dinero que ha tiempo debía haber estado en manos del tesoro, privar ele su uso al gobierno-que posiblemente tuvo que obte-ner préstamos e incurrir en deudas para atender a sus atenciones inmediatas, cuando al final de una contienda litigiosa que lleva hasta el tribunal más alto de la nación, advertido ya que su obligación de *789pagar estaba vencida hace muchísimos años, quiere evadir el cumpli-miento de la sección 77 de la Ley de Rentas Internas con la simple alegación de que era su creencia bona fide que no estaba obligada a pagar la aludida contribución. La sección 77, supra, manda termi-nantemente que el contribuyente que no hiciere el pago en el tiempo y forma establecidos por la ley, pagará, además, como parte de la contribución, un diez (10) por ciento de la cantidad adeudada e intereses a razón del uno (1) por ciento mensual, computables desde la fecha en que se vencieron los diez días de término concedidos por la sección 63 de la misma ley. Más claras no pueden ser estas dis-posiciones. En ninguna parte de ellas se dice que el contribuyente no está obligado a pagar los recargos cuando dejase de satisfacerlos de buena fe. 'No podemos intercalar en la ley conceptos que no insertó el legislador. Sería incurrir en el a todas luces condena-ble vicio de legislación judicial. La jurisprudencia sostiene estos principios. ’ ’
A continuación cita la corte inferior la jurisprudencia en que basa su conclusión declarando con lugar la moción eli-minatoria.
La jurisprudencia citada por la corte a quo es enteramente correcta. Expone la regla aplicable en casos ordinarios. Pero en aquellos en que concurren circunstancias extraordinarias que justifican la dilación en el pago de la contribución, de tal forma que imponer la penalidad — es decir, el pago del 10 por ciento del montante de la contribución más intereses a razón de 1 por ciento desde que debió pagarse aquella — resultaría manifiestamente injusto y opresivo, los tribunales fian interpretado el estatuto en el sentido de que no pudo ser la intención del legislador imponer la penalidad en tales circunstancias. Al así interpretar la ley no se incurre en lo que el ilustrado juez de la corte inferior llama “el a todas luces condenable vicio de legislación judicial”. Lejos de incurrir en vicio alguno, lo que en ese caso liaecn los tribunales es dar vida a la ley, dándole efecto a su espíritu para lograr así el laudable propósito de cumplir a cabalidad la intención del legislador. Pero asumiendo que en el estricto sentido de. la palabra tal actuación *790pudiera calificarse de legislación judicial, la práctica no efl siempre reprobable. No pnede negarse qne los tribunales veces legislan, pero sólo les es permitido hacerlo para cnbrii| situaciones qne si bien aparentemente están comprendidas er la letra estricta de la ley, evidentemente no lo están dentrc de .su espíritu. A este efecto se dijo por el Juez Holmes eii sn opinión disidente emitida en Southern Pacific Co. v. Jensen, 244 U. S. 205, 221:
“Reconozco sin vacilación qne los jueces legislan, y es sn deberI legislar, pero sólo pneden hacerlo para llenar vacíos (interstitially)
La Corte Suprema de los Estados Unidos hizo aplieaciónl de este principio en el caso de United States v. Kirby, 71 Wall., 74 U. S. 482, 486, cuando por voz de sn Jnez Asociado) Sr. Field se expresó así:
“Las leyes deben recibir una interpretación sensata (sensible). Vocablos de significación general deben ser limitados en sn aplicación, de suerte qne no conduzcan a la injusticia, a la opresión o a conse-cuencias absurdas. Por lo tanto, siempre se presumirá que la legis-latura tuvo la intención de intercalar excepciones en el lenguaje del estatuto, para evitar así dichos resultados. El espíritu de la ley debe prevalecer en tales casos sobre su letra.
“El sentido común aprueba la sentencia mencionada por Puí-fendorf, que declaró que la ley de Bolonia que prescribía que ‘quien hiciese derramar sangre en las calles sería castigado con la mayor severidad’ no era aplicable al cirujano que abría las venas de una persona que caía en la calle atacada de enfermedad. Ese mismo sen-tido común acepta la decisión citada por Plowden al efecto de que el estatuto de Eduardo II dispositivo de que la persona que escapase de la prisión sería culpable de felony, no era de aplicación a un preso que salía cuando la prisión cogía fuego, ‘porque él no debe ser ahorcado, por no quedarse para ser quemado’, y creemos que el mismo sentido común sancionará nuestra decisión al efecto de que la ley del Congreso que castiga la obstrucción o retraso del correo o su portador no se aplica a un caso de dilación temporal del correo motivado por el arresto de su portador para responder de una acusa-ción de asesinato.”
*791 Sin duda el juez de la corte inferior no apreció en [toda su extensión el alcance de los hechos expuestos en la [demanda, hechos que debió asumir como ciertos a los efectos [de la resolución sobre la moción eliminatoria. No es que la [demandante, como único fundamento para reclamar el rein-tegro de las cantidades'pagadas bajo protesta por concepta de penalidad, alegue el hecho de que ella abrigaba serias du-das acerca de su obligación de pagar el impuesto “que (ci-tando de la resolución) tanto un Gobernador como un Teso-rero de Puerto Rico habían llegado a la conclusión de que no cubría las transacciones relatadas en la demanda”. (Parén-tesis nuestro.) No es ése el único fundamento, repetimos. Obsérvese que, conforme se expresa en la demanda, desde el año 1925 en que empezó a regir la Ley de Rentas Internas, hasta el 1935, es decir, por espacio de diez años consecuti-vos, el Departamento de Hacienda, a quien por ministerio de la ley incumbe cobrar las contribuciones, sostuvo, por medio de su jefe — el Tesorero — , que la contribución impuesta por el artículo 62 de dicha Ley no era aplicable a ventas verifi-cadas en las condiciones descritas en la demanda, y, con-gruente con esa opinión, durante ese largo lapso jamás se intentó imponer o cobrar tal tributo. Aceptando que esos son los hechos, ¿cómo vamos a exigir a la demandante que pagase esa contribución bajo protesta para evitar el pago de la penalidad, si el propio Tesorero, encargado de cobrarla, insistía en que la demandante no debía tal impuesto?
Parece oportuno consignar aquí por analogía el principio envuelto en lo dicho por la Corte Suprema de Pennsylvania en el caso de Breisch v. Coxe, 81 Pa. State 336, citado en la monografía titulada “Efecto de tratar de pagar contribucio-nes frustrado por el funcionario”, que aparece en 17 Ann. Cas. 820-3, a saber:
“Debe concederse que el pago de contribuciones es un deber y el dejar de cumplirlo es culpa del propietario. Pero el pago es una cosa y las gestiones conducentes a llevarlo a efecto son otra. De estas últimas el propietario no es responsable. Él no puede impo-*792nerse (assess) a sí mismo una contribución, o saber el montante d| lo que se le cobra. Debe esperar la acción de los agentes de la ley Él no puede pagar basta que baya sido • informado de lo que tienl que pagar. Para cumplir la obligación de pagar debe recurrir al Tesorero para informarse en cuanto a las contribuciones que se ll exigen. Si este funcionario deja de darle la información solicitada! jen qué justo principio podemos basarnos para decir que el contri! buyente no ba cumplido su deber? Podría decirse que ahí están loa libros de contribuciones abiertos para inspección y que él debe busj earlos. Pero esto ni le incumbe ni es su deber hacerlo.”
En el caso de Jaynes v. Heron (N. M. 1942), 142 A.L.R. 1191, 1197, se cita con aprobación el caso de Scudder v. Hart, 45 N. M. 76, 110 P. (2d) 536, 538, en el que a su vez se cit£ de Cooley on Taxation lo siguiente:
“Un ofrecimiento de pago (tender) por el que tiene el derechol a hacerlo, tiene el efecto do impedir una venta, sea o no aceptado! el ofrecimiento. ... Si el dueño' de un terreno se dirige de buena! fe al funcionario correspondiente con el objeto de determinar el| importe de las contribuciones y de pagarlas, y es impedido hacerlo por error, culpa o falta de dicho funcionario, el acto del tratar de pagar (attempt) generalmente es considerado como equi-valente al pago. (Cita más autoridades.) Véase Gamill v. Mann, 41 N. M. 552, 72 P. 2d 12.”
Es verdad que en el presente caso no se trata de anular] una venta por falta de pago de contribuciones, pero es evi-dente que si ésa actuación por parte del contribuyente es bastante para anular la venta, con mayor razón debe bastar para excusar la dilación en el pago de la contribución a los •efectos de imponerle el castigo que representa la aplicación de la penalidad. De la demanda no aparece expresamente que la demandante llegara a hacer, el ofrecimiento de pago {tender), pero de la actitud del Tesorero se infiere (Jue ese ofrecimiento hubiera sido inútil dada la opinión que dicho funcionario tenía con respecto a su derecho a cobrar el im-puesto. No olvidemos la máxima legal que dice que la ley no exige cosas inútiles. Si el Tesorero no hubiera opinado ■en la forma indicada, la demandante hubiera tenido entonces *793la oportunidad de pagar bajo protesta. Como se dice en 3 Cooley on Taxation, 4a. ed., pág. 2538, nota 29, “sólo puede imponerse la penalidad por falta de pago cuando el contri-buyente ha tenido una oportunidad de pagar y deja de ha-cerlo.” Véase al mismo efecto la monografía sobre la ma-teria, en 17 Ann. Cas. 820-2.
En el caso de Dravo Contracting Co. v. James (1940) 114 F. (2d) 242, 247, la corte, por voz de su Juez Parker, dijo:
“Otra cuestión presentada en la apelación es si las penalidades o intereses deben concederse sobre el importe de las contribuciones que se resolvió eran adeudadas. Creemos, sin embargo, que la corte inferior actuó sin duda correctamente al denegar las penalidades. ... El contribuyente estuvo justificado en rehusar el pago de las contribuciones según habían sido impuestas; y hasta que el ingreso que había de servir de base para la contribución fuese determinado y la contribución correspondiente fijada, no sería equitativo permitir que se cobrasen penalidades por la falta de pago. U. S. Trust Co. v. New Mexico, 183 U. S. 535, 544 . . .
. . Mientras el importe de la' contribución no sea fijado, dé modo que el contribuyente pueda saber con seguridad qué cantidad se le requiere pagar, no sería equitativo cargarle intereses. Esto es especialmente cierto en vista del hecho de que al contribuyente no se le ha ciado una oportunidad, de acuerdo con la ley, para pagar la contribución y reclamar judicialmente la devolución de la parte ile-galmente cobrada.”
Como el juez de la corte inferior, en su resolución decla-rando con lugar la moción eliminatoria, puso gran énfasis en el hecho de que el artículo 77 de la Ley de Rentas Internas prescribe que el contribuyente que no hiciere el pago en el tiempo y forma establecidos por la ley, pagará además, como parte de la contribución, la penalidad a que venimos haciendo referencia, parece conveniente consignar que en el caso de U. S. Trust Company v. New Mexico, supra, el estatuto in-terpretado usaba la misma frase y ello no obstante la Corte Suprema de los Estados Unidos, considerando las circunstan-cias concurrentes, declaró que el contribuyente no venía obli-gado a pagar la penalidad.
*794Ya Remos dicho que en el presente caso, aceptando como ciertas las alegaciones ele la demanda, la contribuyente no tuvo la oportunidad de pagar bajo protesta basta que el Te-sorero varió su opinión para la fecha en que se radicó el procedimiento sobre sentencia declaratoria, allá por el 1935, toda ve£ que dicho funcionario, hasta entonces, opinaba que la ley no era aplicable a las ventas en cuestión.
En el reciente caso de Com. v. Cincinnati, N. O. & T. P. R. Co. (Ky. 1941) 137 A.L.R. 301, la contribución venció en una fecha comprendida entre el cese del funcionario que de-bía cobrarla y la toma de posesión y prestación de fianza de su sucesor electo. De acuerdo con una carta del Procurador General del Estado, fechada 31 de enero de 1938, dirigida al secretario de la corte del condado de Muhlenberg, la ley no autorizaba al funcionario saliente para cobrar la contribu-ción en controversia. Tampoco podía cobrarla el sucesor por no haber prestado la fianza. Posteriormente, la legisla-tura enmendó la ley, aclarando la situación, y el contribu-yente, dentro del término concedídole, pagó el montante al anterior sheriff — persona autorizada posteriormente para cobrarlo — sin incluir penalidad. En enero 4 de 1939 el Co-misionado de Rentas del Estado radicó demanda contra el contribuyente, en cobro de penalidades e intereses. Se re-solvió que la dilación de buena fe en el pago de la contribu-ción estuvo justificada. Se dijo por la corte:
"La ley, en situaciones como ésta, no puede exigir o demandar del contribuyente la libra de carnej sino que reconoce la conducta y acción de buena fe como remedio contra tal demanda.”
La corte finalmente llegó a la conclusión de que de acuerdo-con las circunstancias, la corte inferior había resuelto correc-tamente que la contribuyente no era responsable del pago de la penalidad al desestimar la petición.
A nuestro juicio, las circunstancias descritas en la de-manda demuestran la buena fe de la demandante hasta la fecha anteriormente indicada. Que su duda al efecto de que *795lei artículo 62 no era aplicable a las ventas de aceite combustible no era caprichosa ni arbitraria, lo demuestra no sólo [la opinión del Tesorero, mantenida por diez años, si que [también el hecho de que la' Corte de Distrito de San Juan así interpretó la ley, que uno de los Jueces de este Tribunal disintió, y por último que al llegar el caso a la Corte Su-prema de los Estados Unidos dos de sus Jueces disintieron de la opinión a virtud de la cual se confirmó la sentencia de la Corte de Circuito de Apelaciones. Véase la monografía titulada “Dudas acerca de la responsabilidad por, o acerca de la persona a quien deba pagarse la contribución, en cuanto afecta la responsabilidad por penalidades e intereses”, que aparece en 137 A.L.R. 306.
Considerando que la demandante pudo y debió en 1935 pagar la contribución bajo protesta y no lo hizo, proc'ede im-ponerle .la penalidad, pero limitándola al 10 por ciento de la cantidad adeudada por concepto de la contribución pro-piamente dicha, más intereses sobre el montante de dicha contribución a razón del 1 por ciento mensual desde la fecha antes indicada’ del año 1935.
Ahora bien, como se dice en People v. Texas Co. (Colo. 1929) 275 Pac. 896, 902, en materia de penalidad por no pagar una contribución dentro del término que fija la ley, cada caso debe resolverse por .sus propios méritos, teniendo en cuenta sus peculiares circunstancias, y no debe servir de precedente para otros a menos que concurran las mismas circunstancias.
Lo dicho nos lleva a la conclusión de que la resolución de la corte inferior es errónea en cuanto ordenó la eliminación de los .párrafos tercero, cuarto y séptimo de la demanda, por ser las alegaciones contenidas en dichos párrafos demostrativas de las razones que impiden al demandado imponer a la demandante toda la penalidad, es decir, el pago del 10 por ciento del montante de la contribución más intereses a razón del 1 por ciento desde 1925 hasta la fecha en *796que se paguen dichos intereses; y que actuó correctament' la corte sentenciadora al ordenar la eliminación de la part* transcrita del párrafo duodécimo, por ser una alegación d derecho, siendo innecesaria tal alegación toda vez que 1 ■corte toma conocimiento judicial de la ley; y por último qu< fue también correcta la resolución de la corte en cuanto or denó la eliminación de los incisos marcados (a), (b), (c), (d) (e), (/) y (d) del párrafo décimotercero de la demanda, tod vez que dichas alegaciones constituyen materia argumenta-tiva propia para un’ alegato pero impropia para ser expuest en una demanda.
Por todo lo expuesto procede revocar la sentencia ape-lada que declaró sin lugar la demanda, y devolver el caso la corte inferior con instnocciones de que se conceda un tér-mino razonable a la parte demandante para que enmiende stí| demanda eliminando los partiaiolares a qioe hacemos referen-i da, y continúe entonces la tramitación de este pleito en formal no inconsistente con los principios expuestos en esta opiniónJ